DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 9, 11, 13-17 and 21-30 are pending. 
Claims 1, 4, 6, 16, 17 and 21-26 are withdrawn as directed to non-elected subject matter. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
The instant application is a § 371 U.S. National Stage of International Application No.
PCT/US2016/065524, filed December 8, 2016, which claims the benefit of U.S. Provisional Application Serial No. 62/264,455, filed December 8, 2015. 

Drawings
Figures 1D is objected to under 37 CFR 1.83(a) because it is missing from the drawings but is listed in the Description of Drawings.  MPEP § 608.02(d).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: in vitro should be italicized. The claims alternatively refer to “cells” (see claim 9, last word) and cell (see claim 11, line 1 as well as claims 13, 14, 28 and 29). This creates grammatical inconsistency. The terms should be either singular or plural. 
Claim 29 is grammatically incorrect for reciting “comprising a stem memory T cell stem is expresses”. 
Claim 30 abbreviates a term that has been used previously without abbreviation whereas it should be abbreviated on the first occurrence and thereafter the abbreviation used.   Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recites the limitation "the stem memory T cells" in line 4. There is insufficient antecedent basis for this limitation in the claim. There are multiple references to “stem memory T cells” that are isolated and that are expanded and line 4 is not clear as to which is referenced. MPEP 2173 Clear Notice Requirement “Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant ... “’“ ... to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” 
The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claim 11 is rejected for being of improper formatting in reference to the Markush group. When the group is open, the conjunction is “or”. 
Claim 15 is unclear as to when the embryoid bodies are formed. The claim results in formation of iPSCs into a T cell wherein claim 15 recites that the method further comprises forming EBs. The method of claim 9 has several steps and claim 15 is unclear as to when EB formation occurs. As well, the steps to do so are not provided further confusing the step. EB are aggregates of pluripotent stem cells and hence cannot be from the differentiated T cells. As well, it is not clear how the iPSC become EB then T cells as the steps do not so indicate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13-15 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gattinoni et al1 ( Nat Rev Cancer. 2012 October ; 12(10): 671–684) in view of Gattinoni et al1 (US 20150299656)
Gattinoni et al1 teaches the progression by reprograming and differentiation from Tscm to Teff then Teff to iPS and finally Tn which serves as a source for any number of T cells (see Figure 4). The plasticity of T scm and capability of mediating this process was therefore well known. 
The isolation and expansion of Tscm and the benefit of using such cells were known in the art (see Gattinoni et al2). 
Provided are methods of producing an isolated T memory stem cell population, the method comprising a) isolating naïve T cells from a mammal, wherein the mammal is not a mouse; b) activating the naïve T cells and expanding the numbers of naïve T cells in the presence of one or more non-specific T cell stimuli, one or more cytokines, and a GSK-3beta inhibitor. Also provided are methods of producing an isolated T memory stem cell population, the method comprising a) isolating lymphocytes from a mammal; b) sorting the lymphocytes using flow cytometry into a population comprising a phenotype comprising i) CD95+, CD45RO−, and CCR7+; and ii) CD62L+ or one or more of CD27+, CD28+, CD45RA+, and CD127+ to produce an isolated T memory stem cell population. 

In this method naïve T cells are activated to become Tscm which are then expanded (see claim 8). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use Tscm in the method of producing iPSC as taught by Gattinoni et al1 given the cells “advantageously provide an enhanced capacity for self-renewal and multipotency” as taught by Gattinoni et al2 given that this reference also teaches how to isolate and expand this cell population. Such a modification would have resulted in a method encompassed by claim 9. As noted above: 1) Gattinoni et al1 teach producing iPSC from T cells wherein Tscm is part of the process; 2) Gattinoni et al2 teach methods of generating Tscm. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of producing iPSC from Tscm would have been predictable in light of the art. 
As well as the markers above CD3 and CD8 are also present as are CD4 (see claims 2 and 6). The cells can comprise CAR (see e.g.¶ 0047).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633